           Case 1:15-cr-00009-DAD-BAM Document 60 Filed 02/09/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 Robert E. Coyle Federal Courthouse
   2500 Tulare Street
 4 Fresno, CA 93721

 5 (559) 497-4000

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:15-CR-00009-DAD-BAM
12                                Plaintiff,            STIPULATION TO CONTINUE SUPERVISED
                                                        RELEASE VIOLATION STATUS CONFERENCE;
13                         v.                           ORDER
14   ALAN ANTHONEE AMEY,                                DATE: February 12, 2021
                                                        TIME: 2 p.m.
15                               Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for status conference on February 12, 2021. The parties are requesting to

18 continue this matter.

19                                              STIPULATION

20          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

21 through defendant’s counsel of record, hereby stipulate as follows:

22          1.     By previous order, this matter was set for status on February 12, 2021.

23          2.     By this stipulation, defendants and government now move to continue the status

24 conference until February 26, 2021 at 2:00 p.m. before the duty magistrate.

25          3.     The parties agree and stipulate, and request that the Court find the following:

26                 a)      The government has represented that the initial discovery associated with this

27          case has been either produced directly to counsel and/or made available for inspection and

28          copying. There may be additional discovery and the government is in the process of making that


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:15-cr-00009-DAD-BAM Document 60 Filed 02/09/21 Page 2 of 3


 1        determination.

 2               b)        Counsel for defendant needs time to review the discovery previously provided

 3        and conduct investigation.

 4               c)        The defendant currently has charges pending in state court and this supervised

 5        release violation is not in a position to resolve until those pending criminal charges are resolved.

 6               d)        Defendant is in custody on state charges and was not available for his hearing on

 7        February 8, 2021 although the docket shows he appeared and was detained by the Hon. Stanley

 8        A. Boone. A Federal hold is in place as well.

 9               e)        The defendant and the government agree and stipulate to the requested date.

10               f)        The briefing ordered by the Court in advance of the hearing shall be suspended

11        pending further discussions between the parties.

12               g)        Counsel for defendant believes that failure to grant the above-requested

13        continuance would deny him/her the reasonable time necessary for effective preparation and

14        representation, taking into account the exercise of due diligence.

15               h)        In addition to the public health concerns cited by General Order 611 and

16        presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

17        this case because Counsel or other relevant individuals have been encouraged to telework and

18        minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

19        contact should the hearing proceed.

20               i)        Based on the above-stated findings, the ends of justice served by continuing the

21        case as requested outweigh the interest of the public and the defendant.

22        IT IS SO STIPULATED.

23

24   Dated: February 9, 2021                                MCGREGOR W. SCOTT
                                                            United States Attorney
25

26                                                          /s/ LAUREL J. MONTOYA
                                                            LAUREL J. MONTOYA
27                                                          Assistant United States Attorney
28

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
              Case 1:15-cr-00009-DAD-BAM Document 60 Filed 02/09/21 Page 3 of 3


 1    Dated: February 9, 2021                                  /s/ ERIC V. KERSTEN
                                                               ERIC V. KERSTEN
 2                                                             Counsel for Defendant
 3                                                             ALAN ANTHONEE AMEY

 4

 5                                           FINDINGS AND ORDER
 6            Pursuant to the parties’ Stipulation, the status conference in this matter be continued to February
 7 26, 2021, at 2:00 p.m. before the duty magistrate.

 8

 9 IT IS SO ORDERED.
10
     Dated:     February 9, 2021                                   /s/   Sheila K. Oberto              .
11                                                       UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
